NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50058

                Plaintiff-Appellee,             D.C. No. 3:18-cr-4314-LAB-1

 v.
                                                MEMORANDUM*
PORFIRIO RUIZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Larry Alan Burns, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Porfirio Ruiz appeals from the district court’s judgment and challenges the

108-month custodial sentence and 5-year term of supervised release imposed

following his guilty-plea conviction for importation of methamphetamine, in

violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Ruiz contends that the sentence is substantively unreasonable because it fails

to reflect his minor role in the overall drug trafficking scheme. Though he

acknowledges that he did not seek a minor role adjustment under the Guidelines in

the district court, he argues that the court nevertheless should have varied

downward in light of his low status in the drug organization. He also argues that a

downward variance was warranted in light of his limited criminal history and the

other mitigating factors in his case.

      The district court did not abuse its discretion by declining to grant a

downward variance. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines custodial sentence, and the five-year term of supervised release,

are substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including the very large amount of drugs

Ruiz imported. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    19-50058